Citation Nr: 0005938	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  97-15 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUE

Entitlement to restoration of a 100 percent rating for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, his daughter, and a friend


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to 
December 1966.

This case comes to the Board of Veterans' Appeals (Board) 
from an RO decision which reduced the veteran's 100 percent 
rating for a service-connected psychiatric disorder 
(described as post-traumatic stress disorder (PTSD) with 
anxiety and depression) to 70 percent.  The veteran appeals 
for restoration of the 100 percent rating.  A personal 
hearing was held before a member of the Board in October 
1999. 

The Board also notes that at the October 1999 Board hearing, 
the veteran appears to be raising an application to reopen a 
previously denied claim for service connection for a left leg 
disability.  That issue is not currently on appeal and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

The veteran's service-connected PTSD with anxiety and 
depression was rated 100 percent from June 1990 to September 
1996, when the rating was reduced to 70 percent.  There has 
been no material improvement in the psychiatric disorder 
under the ordinary conditions of life, and the psychiatric 
disorder continues to be totally disabling.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating for the 
psychiatric disorder have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.343, 3.344, 4.132, Code 9411 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1965 to December 1966, including service in Vietnam.  He was 
awarded the Purple Heart medal.

In addition to PTSD with anxiety and depression, the 
veteran's established service-connected disabilities include 
seizure disorder (rated 100 percent), fracture of the left 
hemipelvis (rated 20 percent), a tender scar (rated 10 
percent), residuals of a nasal fracture (rated 
noncompensable), a shell fragment wound of the abdominal wall 
(rated noncompensable), and lumbar disc disease (rated 
noncompensable).  The veteran has been determined to be 
permanently and totally disabled, and also receives special 
monthly compensation.

In a May 1967 decision, the RO granted service connection for 
a psychiatric disorder, characterized as "schizoid 
personality with superimposed anxiety state," with a 10 
percent rating.

VA medical records dated in the 1970s and 1980s reflect 
episodic treatment for a psychiatric disorder, and reflect 
varying diagnoses for such disorder.

In an October 1970 decision, the RO granted an increased 30 
percent rating for the service-connected psychiatric 
disorder.

In a December 1971 decision, the RO granted an increased 70 
percent rating for the service-connected psychiatric 
disorder.

In a September 1978 decision, the RO reduced the disability 
rating for the veteran's psychiatric disorder from 70 to 50 
percent.

In an April 1981 decision, the RO granted an increased 100 
percent rating for the service-connected psychiatric 
disorder.

At a December 1987 VA psychiatric examination, the veteran 
reported that soon after separation from service, he worked 
at Swift's Poultry and also in a job making spacesuits, but 
lost his job and his driver's license after he had a seizure 
at work.  He stated that he had not worked since 1971, and 
related that it was difficult to get a job as he had 
recurrent seizures and did not have transportation.  On 
mental status examination, he was alert, cooperative, and in 
no acute distress.  He seemed reasonably relaxed but became 
angry on several occasions.  However, he brought his anger 
under control.  He was oriented, his memory was intact, and 
there was no evidence of a thought disorder.  The diagnosis 
was dysthymic disorder.

In an April 1988 decision, the RO reduced the disability 
rating for the veteran's psychiatric disorder from 100 to 70 
percent.  In an August 1989 decision, the Board denied a 
rating higher than 70 percent for the disorder.

At a June 1990 VA psychiatric examination, the veteran 
complained of frequent nightmares and said he usually avoided 
going to bed until 3 or 4 o'clock in the morning.  He said he 
awakened frequently throughout the night, was hyperalert, and 
could hear every sound in his house.  The examiner stated 
that the veteran was in a constant state of alertness and 
vigilance, and had a markedly increased startle reflex.  The 
veteran said he could not stand crowds and did not socialize.  
The examiner stated that while the veteran had flashbacks, 
such were not as frequent as some of the more debilitating 
symptoms of PTSD, and the veteran remained isolated, did not 
trust anyone, and could not get along with others to the 
point that he was unable to find or maintain employment.  The 
examiner stated that the veteran was quite depressed and 
withdrawn, was easily agitated and was irritable most of the 
time, and demonstrated the characteristic numbing effect of 
PTSD.  The examiner also noted that the veteran had numerous 
symptoms of post-concussional syndrome, and indicated that 
the veteran's irritability and headaches might also be 
secondary to such syndrome.  The diagnostic impressions were 
PTSD with anxiety and depression, and post-concussional 
syndrome.  The examiner indicated that the veteran's PTSD in 
addition to the formerly diagnosed dysthymic disorder, along 
with his post-concussional syndrome resulted in a condition 
in which the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community.  He stated that the veteran had 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, and was demonstrably unable to obtain or 
retain employment.  The examiner also indicated that the 
veteran's epileptic seizures and the medication taken for 
such resulted in severe industrial impairment.

In a September 1990 decision, the RO granted an increased 100 
percent rating for the service-connected psychiatric 
disorder, effective in June 1990.  The RO characterized the 
disability as PTSD with anxiety and depression.

At an October 1992 VA psychiatric examination, the veteran 
said his chief complaint was seizure disorder.  The veteran's 
wife reported that he did not sleep at night, he stayed home 
all the time, seldom went out with his family, and did not do 
anything, and she speculated that he slept all day.  On 
mental status examination, the veteran was neat and clean in 
appearance.  The examiner stated that when the veteran 
entered the room, there was a feeling of hostility and 
bitterness, and his affective response was mainly that of 
depression.  He noted that the veteran's eyes welled up with 
tears throughout the interview and he seemed ready to cry, 
but he tried very hard to control his emotions.  The veteran 
said he was very bitter regarding the way he was treated at 
various hospitals.  He denied any hallucinations, and no 
delusions were elicited.  He denied suicidal thinking or 
attempts, but the veteran's wife stated that he had twice 
attempted suicide.  His memory was intact for remote and 
recent past, and his concentration seemed to waver quite a 
bit.  He was unable to concentrate on what was at hand for 
any length of time.  The diagnoses were dysthymic disorder, 
chronic, and post-traumatic seizure disorder.  The examiner 
indicated that there was no indication of PTSD.

At a December 1994 VA psychiatric examination, the veteran 
reported that he had not worked in the past few years, and 
remained in his home doing odd jobs.  He stated that he had 
nightmares when he first returned from Vietnam, but said they 
had gone away.  He reported that his primary current problem 
was depression, which still impacted his sleep, and said he 
lacked energy and interest in doing things.  On mental status 
examination, the veteran was neatly dressed and groomed, and 
was quite friendly and very spontaneous.  He related quite 
well and it was easy to develop rapport with him.  The 
examiner indicated that the veteran showed depression, was 
wearing dark goggles, and showed considerable tearing during 
the whole interview.  The veteran tried to hide his 
depression but it became more and more evident during the 
interview.  He expressed considerable hostility toward the VA 
system.  He was oriented times three, his instant recall was 
normal, he could state four numbers backwards, was able to 
remember three things within five minutes, and his 
interpretation of proverbs was correct, although there was a 
tendency to be somewhat verbose.  The Axis I diagnosis was 
dysthymia, characterized by low grade "temperature" of 
several years duration with very infrequent and very short-
lived, very limited periodic spontaneous remissions which 
lasted from only a couple of hours to a day.  The current 
global assessment of functioning (GAF) was 60, and the 
highest GAF in the past year was 60.  In a March 1995 
addendum, the examiner opined that there was no evidence of 
PTSD, and said the veteran's current diagnosis was dysthymia, 
characterized by longstanding mild depression with very short 
limited remissions.

A May 1995 private medical record, completed by J. B. Hicks, 
a licensed professional counselor of mental health (LPCMH), 
reflects that the veteran underwent a mental status 
evaluation at the request of his wife, who was concerned that 
his VA disability benefits would be reduced based on a recent 
VA examination.  The examiner noted that the veteran was 
dressed in military fatigue-style clothing, and appeared 
agitated and angry.  The veteran said he spent his days 
working in the garden or just being by himself sitting and 
thinking.  He stated that he avoided life, and it did not 
make any difference if he stayed in bed all day.  The 
examiner concluded that the findings of a mental status 
interview and a personality assessment inventory were 
consistent with an individual who was suffering from PTSD and 
depression (dysthymia).  He stated that the veteran's somatic 
concerns were centered around his epilepsy which caused him 
to give up gainful employment.

At a September 1996 VA examination performed to evaluate the 
veteran's seizure disorder, he reported that he had a seizure 
in 1995, and suffered a pelvic fracture as a result.  He 
reported increased depression, anxiety, and indigestion since 
this incident, and an increased frequency of seizures since 
his horse died.

At a September 1996 VA psychiatric examination, the veteran 
noted that he was unemployed.  He stated that after 
separation from service, he worked for ILC Corporation, but 
was terminated from his position after he had a seizure at 
work.  He stated that since that time, he had been unable to 
hold a job and said he was not allowed to drive due to the 
medications he took for his seizure disorder.  He reported 
depression since he lost his job, and financial difficulties.  
The veteran stated that he used to have a lot of dreams after 
returning from Vietnam, and he still had dreams, but not as 
often as when he first returned from Vietnam.  He reported 
great difficulty sleeping, said he was not able to relax, and 
said he and his wife slept in different beds.  He stated that 
he had tension all over his body most of the time.  He was 
upset regarding the care he received at a VA medical center 
(VAMC) for a hip injury and was preoccupied with that issue.  
He had a lot of anger and irritability toward the government, 
particularly the VA.  He stated that in the previous year, he 
had a seizure and fell while he was fixing his roof, and his 
horse recently died, which escalated his depression.  

He reported poor socialization, and said he did not like to 
be around too many people.  He said he did not like to watch 
violent movies, and lost interest in activities which he 
previously enjoyed.  He said he had very restricted 
affectionate feelings, and his wife felt he did not show love 
as he used to do.  He reported difficulty concentrating, 
problems dealing with noise, and felt that he heard noises in 
the office during the interview, which the examiner indicated 
were minimal.  He reported a startle response and persistent 
arousal symptoms.  He did not have survivor guilt, and denied 
suicidal or homicidal thoughts.  The veteran reported sleep 
difficulties and said he had to accept the fact that he had 
to stay home since he was unable to drive or work due to poor 
control of his seizure disorder.  He said he had been able to 
help his wife at home while she worked.  He reported that he 
was currently taking anti-seizure medications and Coumadin.  
On mental status examination, he was well-kempt, walked 
slowly, his speech was circumstantial, and he reported left 
hip pain.  He was preoccupied with his pain, anxiety, anger, 
irritability, and depression.  He cried during the interview, 
and mostly concentrated on the difficulty with care given by 
the VA.  He had no significant psychotic symptoms.  His 
affect was anxious, he was depressed and crying at times, and 
his memory appeared somewhat affected by his anxiety and 
depression.  

He had difficulty doing serial sevens, and was able to give 
two words out of three when his memory was tested.  His 
abstractions and similarities were adequate.  He was oriented 
in three spheres, his insight was limited and his judgment 
was fair.  The Axis I diagnoses were PTSD, chronic, and major 
depression, recurrent, secondary to medical conditions.  The 
Axis III diagnoses were seizure disorder secondary to head 
trauma in Vietnam, with poor control of seizures, and status 
post hip fracture with chronic pain.  Psychosocial and 
environmental problems included an inability to work, an 
inability to drive, dependency feelings, and poor 
socialization.  The current GAF was 62. 

By statements in 1997, the veteran and his representative 
essentially asserted that sustained improvement in the 
veteran's psychiatric disorder had not been demonstrated, and 
that the condition continued to be totally disabling.

At an October 1998 VA psychiatric examination, the veteran 
complained of poor sleep, and nightmares, and said he was 
unable to tolerate noise.  He stated that he was easily 
agitated and he continued to harbor anger over treatment 
received from the VA.  He said he had no patience, and felt 
more anger than sadness.  He denied any suicidal or homicidal 
ideas.  The examiner noted that a review of the veteran's 
medical records showed that he was treated sporadically for 
counseling.  On examination, the veteran was casually 
dressed, and his personal hygiene and appearance were 
adequate.  He had facial grimaces which suggested much 
discomfort and pain.  His mood was basically angry, his 
speech was clear with a hostile tone, and his verbal 
productions were short.  He appeared hyperalert, his short-
term memory was impaired, and he was quite negative and 
critical of others, particularly the VA.  He was able to 
perform serial sevens correctly, and abstract reasoning was 
not impaired.  The Axis I diagnosis was PTSD, chronic, the 
Axis III diagnosis was seizure disorder, and psychosocial and 
environmental problems included stressors from the Vietnam 
War.  The current GAF was 52.  The examiner opined that the 
veteran continued to have social and industrial impairment as 
a result of his PTSD, and said his depression appeared 
related to his seizure disorder, with which he was 
preoccupied.  He was also obsessed with the VA, and openly 
expressed his anger at its "poor treatment" of him.

At an October 1999 Board hearing, the veteran reiterated many 
of his assertions.  The veteran, his wife, daughter and 
friend all essentially stated that his service-connected 
psychiatric disorder had not improved in the more than thirty 
years since his separation from service.  The veteran's wife 
testified she had lived with the veteran for more than thirty 
years, and although his psychiatric functioning might have 
been better on the day of his VA psychiatric examination, 
most of the time, he stayed at home and did not do very many 
things, and he was upset most of the time.  She stated that 
the veteran did not socialize with others, and could not 
stand to be around people.  She stated that he slept poorly 
and had not worked in thirty years.  The veteran's daughter 
testified that the veteran's psychiatric condition had 
actually worsened since a fall in which his pelvis was 
fractured, and he had more flashbacks.  The veteran's friend 
testified that the veteran's condition had gone up and down, 
but mostly down, and lately had become worse.  The veteran 
stated that he had not had any treatment for a psychiatric 
condition since the 1996 VA examination, and said he was not 
taking medication for a psychiatric disorder, and medication 
had not been recommended.  He stated that in the past he had 
received treatment for a psychiatric disorder, but he felt it 
was not helpful.  The veteran's representative asserted that 
the claim should be remanded to the RO for another VA 
examination.




II.  Analysis

The veteran's claim for restoration of a 100 percent rating 
for PTSD with anxiety and depression (which rating has been 
reduced to 70 percent) is well grounded, meaning plausible.  
The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

During the course of the veteran's appeal, the regulations 
pertaining to evaluating psychiatric disabilities were 
revised effective November 7, 1996, which is shortly after 
the RO reduced the rating in this case.  See 38 C.F.R. § 
4.130 (1999).  The Board has only applied the old criteria in 
this case, as they appear to be most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  

The old criteria provide that a 70 percent rating is assigned 
for a psychoneurotic disorder when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired, and the psychoneurotic symptoms are of 
such severity that there is severe impairment in the ability 
to obtain or retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9411 (1996).  The criteria in 38 
C.F.R. § 4.132 for a 100 percent rating are each independent 
bases for granting a 100 percent rating.  Johnson v. Brown, 7 
Vet. App. 95 (1994).  Code 9411 pertains to PTSD; there are 
other codes for other psychoneurotic disorders, such as 
generalized anxiety and depression, but the rating criteria 
are the same.  

As summarized in Brown v. Brown, 5 Vet. App. 413 (1993), 38 
C.F.R. § 3.344 provides that, for disability ratings which 
have been in effect at the same level for 5 years or more, 
the following requirements must be met in reducing ratings:  
(1) there must be a review of the entire record of 
examinations and the medical-industrial history to ascertain 
whether the recent examination is full and complete; (2) 
examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction; (3) ratings on account of diseases 
subject to temporary and episodic improvement will not be 
reduced on any one examination, except in those instance 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated; 
and (4) although material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  The 100 percent rating for the veteran's 
psychiatric disorder was in effect from June 1990 to 
September 1996, more than 5 years, and thus the provisions of 
38 C.F.R. § 3.344, regarding stabilization of ratings, are 
applicable.  

Moreover, total disability ratings, when warranted by the 
severity of the condition, will not be reduced without 
examination showing material improvement.  Examination 
reports showing material improvement must be evaluated in 
conjunction with all the facts of record, and consideration 
is to be given as to whether there has been material 
improvement under the ordinary conditions of life.  38 C.F.R. 
§ 3.343.

The Board has reviewed the entire record, including the 1990 
VA examination which led to the prior 100 percent rating for 
the psychiatric disorder; VA examinations in 1992, 1994, and 
1995, prior to the rating being reduced to 70 percent; and 
the 1998 VA examination, after the rating reduction.  It is 
admittedly difficult to isolate the impairment due 
exclusively to the psychiatric disorder, given the total 
disability (and some apparent overlap of symptoms) of the 
seizure disorder.  Moreover, the psychiatric impairment has 
obviously fluctuated during the lengthy period in the appeal, 
with the veteran having some "good days" and some "bad days."  

Nonetheless, on review of all the evidence, including the 
serial VA examinations, it is not readily apparent that, 
since the time when the psychiatric disorder was rated 100 
percent, there has been material improvement in the condition 
under the ordinary conditions of life.  Recent examinations 
and hearing testimony contain credible information that 
psychiatric symptoms continue to so adversely affect 
attitudes of all contacts, except the most intimate, so as to 
result in virtual isolation in the community (i.e., one of 
the alternative tests for a 100 percent rating under the old 
criteria).  To a lesser extent, the evidence offers some 
support for the other rating tests for a total rating.  

With application of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that the veteran's 
PTSD with anxiety and depression has not materially improved 
under the ordinary conditions of life, and it continues to be 
totally disabling.  Hence, restoration of a 100 percent 
rating for the psychiatric disorder is warranted.


ORDER

Restoration of a 100 percent rating for a psychiatric 
disorder is granted.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

